Title: To James Madison from Tench Coxe, 1 March 1807
From: Coxe, Tench
To: Madison, James



le premier de Mars. March 1, 1807

I find it to be a fact, that a family connexion of a person, who accuses ABurr, expresses his conviction that the accuser is the worst man of the two.  I find it is considered here that the accuser has fears about the contents of a port-folio possessed by Mrs. .
I find it asserted that a paper has been sent from the south, since the receipt of the letter in cypher, wch. paper is in the hand writing of the accuser, expressing the idea that our purchased country will go into the hands of France, and that we must give way to that state of things and to its consequences.
The speculations, submitted lately, respecting an imperial confederated country, made up by force and reduction out the N. L & Spanish territories seem more probable.
It is respectfully conceived that our dangers in the N. W. are not over.
